Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pgs. 10-11 of the Remarks, filed 9/16/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 11-12, 14-17, 21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 17, 21 and 24 of copending Application No. 15/705,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘550 application describe corresponding limitations to those in the instant application. Particularly the following claims in the instant application are encompassed by the following claims in the ‘550 application:
Claims 1, 4, 6, and 7 are encompassed by claim 11; 
Claims 11, 14, 16 and 17 are encompassed by claim 21;
Claims 21 and 24 are encompassed by claim 1;
Claims 2, 12, and 13 are encompassed by claim 10;
Claim 5 is encompassed by claim 17; and
Claim 15 is encompassed by claim 24. 
The examiner notes that the claims of the ‘550 application include additional limitations not required by the instant application. However, it is appropriate to provide a double patenting rejection of the broad disclosure in view of a narrower disclosure in a co-pending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Subject to the rejection under Double Patenting above Claims 1-5, 7, 11-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 21 require a head mounted display mounted with a plurality of wide angle cameras, calibrating the cameras, correcting the images with fisheye correction and spherical projection to generated undistorted rectilinear images, each of the images fully covering a field of view of a head mounted display and being larger than a field of view of the wearer of the head mounted display, rectifying and aligning the corrected images, and interpolating, in real time an in response to movement information from the head mounted display and forming intermediate views between the  corrected views without stitching.
The closest arts are: Valentine which discloses an apparatus with a plurality of wide angle cameras, correcting the plurality of images captured from the wide angle cameras using fish eye correction, interpolating between first and second views captured by the wide angle cameras using a stitching algorithm and transmitting the interpolated images for display on a head mounted display; Aggarwal which discloses disposing a plurality of cameras on a head mounted display itself; Godar which teaches capturing a field of view that is wider than the field of view of a wearer of an HMD; and Gilpin teaches using cameras with a field of view of 220 degrees. However the combination of prior arts teach performing all of the functions of generating intermediate images in real time and without image stitching as required by the independent claims. 
Dependent claims 2-5, 7, 12-17 and 22-24 depend from claims 1, 11 and 21 above and are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423